Citation Nr: 9906498	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  96-41 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to restoration of a 100 percent disability 
rating for Reiter's Syndrome, formerly diagnosed as 
rheumatoid arthritis, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1971 to 
September 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO implemented 
a November 1994 Hearing Officer decision to reduce the 
disability evaluation for the appellant's Reiter's Syndrome 
from 100 percent disabling to 50 percent disabling effective 
on May 1, 1995.  The RO later denied the appellant's claim 
for TDIU.  In light of the Board's decision in this case, the 
TDIU issue is moot.


FINDINGS OF FACT

1. All relevant available evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  In February 1995, the RO reduced the appellant's 
disability evaluation for Reiter's Syndrome, formerly 
diagnosed as rheumatoid arthritis, from 100 percent disabling 
to 50 percent disabling with an effective date of May 1, 
1995.  The 100 percent rating had been continuously in effect 
since 1987.

3.  In the RO's February 1995 rating decision, and in 
subsequent Statements of Case (SOC) or Supplemental 
Statements of Case (SSOC), the RO failed to consider all 
applicable laws and regulations when it reduced the 
appellant's disability evaluation for Reiter's Syndrome from 
100 percent disabling to 50 percent disabling.


CONCLUSION OF LAW

Restoration of 100 percent evaluation for Reiter's Syndrome, 
formerly diagnosed as rheumatoid arthritis, is warranted as 
the reduction to 50 percent was not in accordance with VA law 
and regulations.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.343, 3.344 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his disability evaluation for 
Reiter's Syndrome, which has been reduced from 100 percent 
disabling to 50 percent disabling since May 1, 1995, should 
be restored as his disability has not undergone any sustained 
material improvement since that time.  In this regard, the 
Board finds that his claim is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is plausible.  See Proscelle v. Derwinski, 2 
Vet.App. 629, 631 (1992).  

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, cannot be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition.  38 C.F.R. 
§ 3.343(a) (1998).  The initial procedural burden regarding 
proposed reductions falls on VA to show material improvement 
from the previous rating examination.  Ternus v. Brown, 6 
Vet.App. 370, 376 (1994).

Additionally, where a veteran's schedular rating has been 
both continuous and stable for five years or more, it may be 
reduced only if the examination upon which the reduction is 
based is at least as full and complete as those used to 
establish the higher evaluation, and if there is sustained 
material improvement in the disability.  38 C.F.R. § 3.344 
(1998).  In essence, the provisions of 38 C.F.R. §§ 3.343 and 
3.344, when read together, stand for the proposition that a 
total disability rating that has existed for five years or 
more may not be reduced on any one examination, unless all 
the evidence of record establishes that a claimant's conditon 
has undergone sustained material improvement.  Dofflemyer v. 
Derwinski, 2 Vet.App. 277, 280 (1992).

Service medical records reveal that the appellant was 
treated, and medically discharged, for inflammatory 
polyarthritis of unknown etiology.  His condition met the 
criteria for rheumatoid arthritis, but his joint fluid 
compliment was more compatible with a diagnosis of Reiter's 
syndrome.  It was noted that a clear diagnosis required more 
time.  In any event, his disability was considered a severe 
impairment to his health.  In October 1973, the RO granted 
service connection for "rheumatoid arthritis multiple 
joints" and assigned a 20 percent disability evaluation.

By means of a rating decision dated in November 1988, the RO 
granted a 100 percent rating for rheumatoid arthritis of the 
lumbar spine, cervical spine, and both shoulders.  The 
effective date was in November 1987.  The etiology of the 
appellant's polyarthritis remained undetermined, but both VA 
and private medical opinion indicated that, at least from a 
physical standpoint, he was considered totally disabled.

VA Compensation and Pension examination in November 1989 
indicated a diagnosis of inactive rheumatoid arthritis.  
Initially, a rating reduction to 60 percent disabling was 
issued.  However, a Hearing Officer decision, dated in 
November 1990, reinstated the 100 percent disability rating.  
His disability was evaluated as rheumatoid arthritis 
involving multiple joints of his body.  He was assigned a 50 
percent rating for the right shoulder, a 40 percent rating 
for the left shoulder, a 40 percent rating for each hip, a 30 
percent rating for the cervical spine, a 30 percent rating 
for the right knee, a 20 percent rating for the left knee and 
a 20 percent rating for both elbows.  His evaluation for the 
lumbar spine was reduced from 100 percent to 40 percent 
disabling.

In February 1993, the RO proposed to reduce the evaluation of 
his rheumatoid arthritis to 20 percent disabling.  As reason 
therefor, a December 1992 VA joints examination failed to 
detect any evidence of arthritis and concluded that the 
appellant was an "overt malingerer."  However, an opinion 
by rheumatologist Miguel A. Garcia, M.D., dated in August 
1994, concluded that the appellant had Reiter's Syndrome and 
that his functional capacity to be able to perform a job 
would be basically none.  It was suggested that a functional 
capacity evaluation might be helpful in giving an indication 
of his maximum ability, but it was also suggested that his 
performance on such an evaluation would vary from day to day.

By means of a rating decision dated in February 1995, the RO 
rated the appellant's condition based upon the recent 
diagnosis of "Reiter's Syndrome" involving multiple joints, 
and his disability evaluation was reduced from 100 percent to 
50 percent disabling.  The effective date was on May 1, 1995.  
He was assigned a 40 percent rating for the lumbar spine, 10 
percent rating for the cervical spine, and noncompensable 
ratings for both shoulders, both hips, both knees, and both 
elbows.  He was also granted service connection, and assigned 
noncompensable disability evaluations, for disabilities of 
keratodermia blennorrhagia and bilateral conjunctivitis as 
secondary to Reiter's Syndrome.  This rating decision did not 
discuss Dr. Garcia's comment that the appellant had basically 
no functional capacity to perform a job.  Additionally, this 
rating decision did not address the applicability of 
38 C.F.R. § 3.343 and 3.344.

In November 1996, VA conducted a physical therapy functional 
capacity evaluation.  The appellant's range of motion of the 
trunk and extremities were not within normal limits, but were 
within functional limits.  His test results showed some 
cogwheeling effect which was indicative of a less than 100 
percent effort on his part.  However, it was noted that he 
might have been somewhat timid due to possible residual pain.  
His endurance was impaired, but the examiners were "unable 
to fully assess [the appellant's] ability to return to 
work."  In a SSOC dated in May 1997, the RO continued the 50 
percent disability evaluation for Reiter's syndrome.  This 
SSOC also did not address the applicability of 38 C.F.R. 
§ 3.343 and 3.344.  The Board notes the change in diagnosis 
of the disability at issue, but this provides no exception to 
the applicability of these regulations.

In this case, the appellant was assigned a 100 percent 
evaluation for "rheumatoid arthritis" in November 1988 with 
an effective date of November 1987.  His total schedular 
rating remained continuous and stable as of November 1992.  
He was rated under a different diagnosis in February 1995, 
but the underlying symptomatology remained the same.  In such 
a situation, it is incumbent upon VA to base the proposed 
reduction based upon all the medical evidence on record with 
consideration given to whether the evidence makes it certain 
that the improvement will be maintained under the "ordinary 
conditions of life."  38 C.F.R. §§ 3.343 and 3.344 (1998).

After review of the above- mentioned procedural and factual 
history of the case, the Board finds that, in reducing the 
100 percent disability rating for Reiter's syndrome, the RO 
did not comply with the factual and legal considerations 
outlined under 38 C.F.R. §§ 3.343 and 3.344.  Procedurally, 
there is no reference to 38 C.F.R. §§ 3.343 and 3.344 in any 
SOC or SSOC.  Factually, in relying on the December 1992 VA 
joints examination to reduce the 100 percent disability 
evaluation, the RO failed to consider the statement of 
rheumatologist Miguel Garcia who indicated in his August 1994 
report that the appellant's functional capacity to be able to 
perform a job would be "basically none."  Similarly, the 
November 1996 VA physical functional capacity evaluation, in 
which the examiner's noted that they were "unable to fully 
assess [the appellant's] ability to return to work," is 
inadequate to support the RO's continued rationale not to 
restore the 100 percent disability evaluation.

"[I]t is beyond question that the VA must follow its own 
regulations."  Browder v. Derwinski, 1 Vet.App. 204, 205 
(1991).  Failure by VA to consider 38 C.F.R. §§ 3.343 and 
3.344 where disability evaluation has been both continuous 
and stable for five years results in a decision which is void 
ab initio and must be set aside.  Dofflemyer, 2 Vet.App. at 
282.  The RO has committed procedural and factual error in 
its decision to reduce the appellant's disability evaluation 
for Reiter's Syndrome from 100 percent disabling to 50 
percent disabling without first applying the proper 
regulatory considerations.  Accordingly, the Board is 
restoring the appellant's 100 percent disability evaluation 
for Reiter's Syndrome effective May 1, 1995.


ORDER

A 100 percent disability evaluation for Reiter's Syndrome is 
restored effective May 1, 1995.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

- 7 -


- 1 -


